DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities, and should be:
“…wherein the sample is a liquid.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-5 recite the limitation “the substantially flat hexagonal formations” (“the substantially flat formations” in claim 3).  There is insufficient antecedent basis for this limitation in the claim (claims 3-5 should depend on claim 2, which first sets forth “substantially flat hexagonal formations”).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drmosh et al. (“UV-activated gold decorated rGO/ZnO heterostructured nanocomposite sensor for efficient room temperature H2 detection” – listed on Applicant’s 12-23-2019 IDS, full copy attached).

Claims 1-20 are anticipated by Drmosh et al.  The examiner notes that this reference shares inventors with the current application and is filed within the one year grace period, however, since the reference lists an additional inventor (Abdo Hezam), an affidavit or declaration that Drmosh et al. is not prior art under AIA  35 U.S.C. 102(a) due to an exception in AIA  35 U.S.C. 102(b) is required to disqualify the reference as prior art.  See MPEP 2153.01(a).

Claims 1, 2, 5, 10, 12, 14, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abideen et al. (“Sensing behavior to ppm-level gases and synergistic sensing mechanism in metal-functionalized rGO-loaded ZnO nanofibers” – listed on Applicant’s 12-23-2019 IDS, copy provided by Applicant).

Regarding claim 1, Abideen discloses (Figs. 1 and 3) a heterostructured composite (see Introduction section, pp. 1884-1885) comprising reduced graphene oxide (rGO) – see Introduction section, p. 1884; and Materials Section, p. 1885 – and zinc oxide (ZnO) – see Introduction section, p. 1884; and Materials Section, p. 1885 – decorated with gold nanoparticles (i.e. functionalized with Au: see Introduction section, p. 1884; and Materials Section, p. 1885).

Regarding claim 2, Abideen discloses (Figs. 1 and 3) substantially flat hexagonal formations comprising ZnO hexagonal sheets (i.e. rGO sheets: see Results section, p. 1886, and Fig. 3; graphene is hexagonal in shape/structure).

Regarding claim 5, Abideen discloses (Figs. 1 and 3) the form of a sheet  comprising a sheet of rGO (i.e. rGO sheets: see Results section, p. 1886, and Fig. 3) attached to the substantially flat hexagonal formations (graphene is hexagonal in shape/structure) comprising ZnO decorated with the Au nanoparticles (see Results section, p. 1886, and Fig. 3).

Regarding claim 10, Abideen discloses (Figs. 1 and 3) a hydrogen sensor (see section 2.4, sensing measurements, p. 1885, and Table 1, p. 1893) comprising the heterostructured composite, a substrate to which the heterostructured composite is bound (see section 2.4, sensing measurements, p. 1885), and electrodes (see section 2.4, sensing measurements, p. 1885), wherein the hydrogen sensor is configured to measure resistance of the heterostructured composite (see section 2.4, sensing measurements, p. 1885).

Regarding claim 12, Abideen discloses (Figs. 1 and 3) a method of detecting and/or quantifying hydrogen gas (see section 2.4, sensing measurements, p. 1885, and Table 1, p. 1893) in a sample comprising: contacting the hydrogen sensor with the sample (see section 2.4, sensing measurements, p. 1885), measuring a decrease in one or more of resistance (see section 2.4, sensing measurements, p. 1885) of the heterostructured composite occurring when the hydrogen sensor is in contact with the sample (see section 2.4, sensing measurements, p. 1885).

Regarding claim 14, Abideen discloses (Figs. 1 and 3) the sample is a gas (see section 2.4, sensing measurements, p. 1885).

Regarding claim 19, Abideen discloses (Figs. 1 and 3) a method for making the heterostructured composite, comprising preparing ZnO nanorods by a hydrothermal method (see Materials and methods section, p. 1885; and Fig. 1), irradiating a mixture of graphene oxide (GO) and ZnO nanorods submerged in an aqueous medium with a UV laser (see Materials and methods section, p. 1885) for a time and under condition sufficient to reduce the GO to reduced graphene oxide (rGO) sheets (Results and discussion section, p. 1886), to exfoliate the ZnO nanorods, and to anchor the ZnO nanorods on the rGO sheets to form a heterostructured ZnO/rGO composite (see Materials and methods section, p. 1885; and Fig. 1), and depositing gold nanoparticles or a thin layer of Au on the heterostructured ZnO/rGO composite (see Materials and methods section, p. 1885; and Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4, 6-9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Abideen et al. (“Sensing behavior to ppm-level gases and synergistic sensing mechanism in metal-functionalized rGO-loaded ZnO nanofibers”).

Regarding claims 3-4 and 9, Abideen is applied as above, but does not disclose the substantially flat formations comprising ZnO have a diameter ranging from 500-900 nm, a length on each side of about 250 to 500 nm and a thickness ranging from 25 to 100 nm; the  substantially flat hexagonal formations comprising ZnO have a diameter of about 680-752 nm, a length on each side of about 357-395 nm and a thickness of 59 to 65 nm; and the gold nanoparticles have an average diameter of 50 nm or less.
However, such a modification would be merely a change in size/proportion of the formations/gold nanoparticles, which is obvious.  See MPEP 2144.04(IV)(A).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Abideen’s composite so that the substantially flat formations comprising ZnO have a diameter ranging from 500-900 nm, a length on each side of about 250 to 500 nm and a thickness ranging from 25 to 100 nm; the  substantially flat hexagonal formations comprising ZnO have a diameter of about 680-752 nm, a length on each side of about 357-395 nm and a thickness of 59 to 65 nm; and the gold nanoparticles have an average diameter of 50 nm or less, as taught by Abideen.

Regarding claims 6-8, Abideen is applied as above, but does not disclose a weight ratio of rGO:ZnO ranges from about 1.2:1 to 1:1.2; a weight ratio of rGO:ZnO is about 1:1; and the gold nanoparticles comprise about 0.1 to 5 wt% of the heterostructured composite.
However, the weight ratio of rGO:ZnO and the weight percent of gold nanoparticles are results-effective variable which can be optimized to improve the sensor performance.  See MPEP 2144.05(II).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Abideen’s composite so that a weight ratio of rGO:ZnO ranges from about 1.2:1 to 1:1.2; a weight ratio of rGO:ZnO is about 1:1; and the gold nanoparticles comprise about 0.1 to 5 wt% of the heterostructured composite.

Regarding claim 15, Abideen is applied as above, but does not disclose the sample is a liquid.
However, the Examiner takes official notice that detecting hydrogen in a liquid sample  was well-known in the art at the time the invention was filed.  See MPEP 2144.03.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Abideen’s method so that the sample is a liquid.

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Abideen et al. (“Sensing behavior to ppm-level gases and synergistic sensing mechanism in metal-functionalized rGO-loaded ZnO nanofibers”) in view of Khosravi, et al. (“Light-induced oxygen sensing using ZnO/GO based gas sensor” – listed on Applicant’s 12-23-2019 IDS, full copy attached).

Regarding claims 13 and 16, Abideen is applied as above, but does not disclose irradiating the hydrogen sensor with UV light during said contacting; and said contacting occurs at a temperature not exceeding 100 C.
Khosravi discloses irradiating the hydrogen sensor with UV light during said contacting (see Abstract); and said contacting occurs at a temperature not exceeding 100 C (i.e. room temp: see Abstract and Results and Discussion Section, p. 11).
Since the art recognizes that Khosravi’s sensing method is an equivalent of Abideen’s, and known for the same purpose of gas sensing using ZnO/GO based gas sensors, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Abideen’s method to include irradiating the hydrogen sensor with UV light during said contacting; and said contacting occurs at a temperature not exceeding 100 C, as taught by Khosravi.  See MPEP 2144.06(II).

Allowable Subject Matter
Claims 17, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims – and assuming the reference to Drmosh et al. is overcome via an affidavit or declaration that Drmosh et al. is not prior art under AIA  35 U.S.C. 102(a) due to an exception in AIA  35 U.S.C. 102(b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852